494 F.2d 691
74-1 USTC  P 9403
Herbert D. WIENER and Shirley M. Wiener, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.George M. WIENER and Barbara E. Wiener, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
Nos. 72-2933, 72-2934.
United States Court of Appeals, Ninth Circuit.
April 19, 1974.

Sidney J. Machtinger (argued), Greenberg & Glusker, Los Angeles, Cal., for petitioners-appellants.
Scott P. Crampton, Asst. Atty. Gen.  (argued), Meyer Rothwacks, Tax Div., U.S. Dept. of Justice, Washington, D.C., Lee H. Henkel, Jr., Chief Counsel, I.R.S., Washington, D.C., for respondent-appellee.
Before DUNIWAY and TRASK, Circuit Judges, and POWELL,1 District judge.
OPINION
PER CURIAM:


1
These are appeals from a decision of the Tax Court which is reported at 58 T.C. 81 (1972).  The question presented is one of mixed fact and law.  Our examination of the record convinces us that the Tax Court's findings of fact are not clearly erroneous, and that its legal conclusions are correct.


2
Affirmed.



1
 The Honorable Charles L. Powell, Senior United States District Judge for the Eastern District of Washington, sitting by designation